COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Deshaun Demarcus Jackson v. The State of Texas

Appellate case number:      01-15-00825-CR

Trial court case number:    1434297

Trial court:                183rd District Court of Harris County

       On January 21, 2016, this case was abated and remanded to the trial court to
conduct a hearing within 30 days of that order to determine whether, inter alia,
appellant’s counsel, Juan Manuel Contreras, Jr., should be relieved of his duties for
failure to timely file an appellant’s brief in this appeal or, if he has not abandoned this
appeal, to set a deadline for filing an appellate brief. In that January 21st Order of
Abatement, this Court also noted that if counsel filed an extension and reinstatement
motion and compliant brief on appellant’s behalf in this Court within 10 days of that
Order, this Court may withdraw the Order of Abatement and reinstate the appeal. On
February 1, 2016, counsel timely filed a motion for extension of time to file appellant’s
brief and a motion to reinstate appeal, and separately filed appellant’s brief. After a
preliminary review, the brief complies with Texas Rule of Appellate Procedure 38.1.
       Accordingly, we GRANT appellant’s motion to reinstate appeal and motion to
extend time to file appellant’s brief and withdraw the Order of Abatement and direct the
Clerk of this Court to REINSTATE this case on the Court’s active docket and to file
appellant’s brief.
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 2, 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: February 4, 2016